Dismissed and Opinion Filed January 2, 2015




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01433-CV

             PR OWNERS ASSOCIATION, INC. D/B/A PR2 HOMEOWNERS
                          ASSOCIATION, Appellant
                                    V.
                         CITY HOUSE, INC., Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-03251-2014

                             MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                               Opinion by Chief Justice Wright
       The Court has before it appellant’s unopposed motion to dismiss the appeal. Appellant

states the parties have settled the lawsuit and appellant no longer desires to appeal. We grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a).



                                                   /Carolyn Wright/
141433F.P05                                        CAROLYN WRIGHT
                                                   CHIEF JUSTICE
                                     S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    JUDGMENT

PR OWNERS ASSOCIATION, INC. D/B/A                On Appeal from the 429th Judicial District
PR2 HOMEOWNERS ASSOCIATION,                      Court, Collin County, Texas
Appellant                                        Trial Court Cause No. 429-03251-2014.
                                                 Opinion delivered by Chief Justice Wright,
No. 05-14-01433-CV        V.                     Justices Lang-Miers and Stoddart
                                                 participating.
CITY HOUSE, INC., Appellee

    In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that each party bear its own costs of this appeal.


Judgment entered January 2, 2015.




                                           –2–